       Case 6:17-cv-06075-EAW-MWP Document 206 Filed 06/01/20 Page 1 of 2
AO 450 (Rev. 5/85) Judgment in a Civil Case
444444444444444444444444444444444444444444444444444444444444444444444444444


                                               UNITED STATES DISTRICT COURT

                      WESTERN                                DISTRICT OF       NEW YORK


          JACQUELINE BEEBE, individually and
          on behalf of all others similarly situated,

                                          Plaintiff,

                                          v.                                  JUDGMENT IN A CIVIL CASE
                                                                              CASE NUMBER: 6:17-CV-6075-EAW

          V&J NATIONAL ENTERPRISES, LLC,
          V&J UNITED ENTERPRISES, LLC, V&J
          EMPLOYMENT SERVICES, INC., and V&J
          HOLDING COMPANIES, INC.,

                                          Defendants.


G         Jury Verdict. This action came before the Court for a trial by jury. The issues have
          been tried and the jury has rendered its verdict.

X         Decision by Court. This action came to hearing before the Court. The issues have been
          heard and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED that this Court hereby approves the proposed
          settlement as fair, reasonable, and adequate in light of all the relevant considerations and
          the Final Approval Motion (Dkt. #201) is granted; and,

          IT IS FURTHER ORDERED AND ADJUDGED that this Court hereby approves
          payment of a service award of $15,000.00 to Plaintiff Jacqueline Beebe; and,

          IT IS FURTHER ORDERED AND ADJUDGED that this Court hereby approves
          Finkelstein, Blankinship, Frei-Pearson & Garber, LLP’s request for $89,034.96 in
          litigation costs and $694,298.37 in attorneys’ fees as fully justified, and the Attorneys’
          Fees Motion (Dkt. #202) is granted; and,

          IT IS FURTHER ORDERED AND ADJUDGED that the settlement administrator shall
          make all required payments pursuant to the Settlement Agreement; and,

          IT IS FURTHER ORDERED AND ADJUDGED that this case is dismissed with
          prejudice; and,

          IT IS FURTHER ORDERED AND ADJUDGED without affecting the finality of the
          Decision and Order (Dkt. #205), the Court retains jurisdiction for the purposes of enabling
Case 6:17-cv-06075-EAW-MWP Document 206 Filed 06/01/20 Page 2 of 2

 the settling Parties to apply to this Court for such further orders or guidance as may be
 necessary for the construction, modification, or enforcement of the Settlement Agreement,
 the Final Approval Order, and this Judgment.



 June 1, 2020                        MARY C. LOEWENGUTH
 Date                                     Clerk of Court
                                     United States District Court




                                   (By): s/John H. Folwell
                                         John H. Folwell
                                         Deputy Clerk
